                  IN THE UNITED STATES DISTRICT C URT
                   FOR THE NORTHERN DISTRICT Of t XAS            FEB - 6 2020
                           FORT WORTH DIVISION 11

GARY DION ALLEN EL BEY,               §                   CLERK, U.S. DISTRICT COURT
                                      §                    By
                                                                      kputy
                  Petitioner,         §
                                      §
v.                                    §         No.   4:20-CV-085-A
                                      §
LORIE DAVIS, Director, 1              §
Texas Department of Criminal          §
Justice, Correctional                 §
Institutions Division,                §
                                      §
                  Respondent.         §

                            MEMORANDUM OPINION
                                    and
                                   ORDER

      This is a petition for a writ of habeas corpus construed as

a petition under 28 U.S.C. § 2254,        see infra, filed by

petitioner, Gary Dion Allen El Bey, a state prisoner confined in

the Correctional Institutions Division of the Texas Department of

Criminal Justice, against Lorie Davis, director of that division,

respondent. After having considered the pleadings, previously

filed state-court records, and the relief sought by petitioner,

the court has concluded that the petition should be summarily

dismissed as an unauthorized successive         §   2254 petition. No

service has issued upon respondent.



      1In a habeas proceeding brought by a prisoner, generally there is only
one proper respondent, the immediate physical custodian of the prisoner.
Rumsfeld v. Padilla, 542 U.S. 426, 434-35 (2004). Petitioner is confined in
the Correctional Institutions Division of the Texas Department of Criminal
Justice. Lorie Davis is the director of that division; thus, she is the proper
respondent. The Court therefore orders the clerk of Court to remove "Greg
Abott," governor of Texas and David Hagerman, judge of the 297th Judicial
District Court of Tarrant County, Texas, as party respondents.
                     I.    Factual and Procedural History

       In August 2017 petitioner was convicted in Tarrant County,

Texas, Case Nos. 14514830 and 14518370, on drug-related offenses

and sentenced to two and twenty-five years' confinement.'

Petitioner has filed a prior federal habeas petition under 28

U.S.C.   §   2254 in this court challenging the same convictions.

Pet., El-Bey v. Davis, No. 4:18-CV-704-A, doc. 1 (denied on the

merits). In the instant petition, petitioner claims that the

State of Texas--

       (1)   violated the 1843 Treaty of Bird's Fort in
             prosecuting him;

       (2)   "illegally trespassed and encroached upon
             aboriginal territory protected from the state by
             the provisions of the Non-Intercourse Act"; and

      (3)    "is now illegally operating its court and justice
             system venue on aboriginal territory of which it
             had no lawful or legal right to arrest nor
             prosecute [him]."

(Pet. 1, doc. 1. )

                                   II. Nature of Suit

      Petitioner purports to bring the instant habeas petition

under 28 U.S.C.      §    2241 habeas-corpus ad subjiciendum. 3 He seeks

vacatur of his 25-year sentence and "declaratory judgment on the

status of the land in question." (Pet. 4, doc. 1.) Title 28

      2
       The court takes judicial notice of the state-court records filed in
petitioner's prior federal habeas action.
      3
       A petition for writ of habeas corpus ad subjiciendum seeks issurance of
what is known as the "Great Writ" of habeas corpus at common law. See Stone v.
Powell, 428 U.S.   465,   474-75   (1976).


                                             2
U.S.C.    §   2254 specifically governs any challenge to a state

prisoner's state conviction or sentence. A state prisoner may not

use the general provisions found in 28 U.S.C.                      §   2241 to

circumvent restrictions applicable to                 §   2254 actions. See 28

U.S.C.    §   2254(a); Tolliver v. Dobre, 211 F.3d 876, 877                       (5th Cir.

2000)    (addressing a petitioner's attempt to circumvent the

restriction on filing successive motions under 28 U.S.C.                           §   2255);

Alexander v. Davis, No. 4:17-CV-440-A, 2017 WL 2377979, at *1

(N.D. Tex. May 31, 2017). Thus, petitioner may not circumvent                             §

2254's requirements by labeling the petition as something other

than what it is. The instant petition is properly characterized

as a petition under       §       2254.

                              IV. Successive Petition

        Having so found,          28 U.S.C.   §   2244(b) requires dismissal of a

second or successive          §    2254 petition filed by, or on behalf of, a

state prisoner unless specified conditions are met. 28 U.S.C.                             §

2244(b) (1)-(2). A petition is successive when it raises a claim

or claims challenging the petitioner's conviction or sentence

that were or could have been raised in an earlier petition or

otherwise constitutes an abuse of the writ. See Crone v.

Cockrell, 324 F.3d 833, 837 (5th Cir. 2003); In re Cain, 137 F.3d

234, 235      (5th Cir. 1998). Before a petitioner may file a

successive     §   2254 petition, he must obtain authorization from the

appropriate court of appeals. 28 U.S.C.                   §   2244 (b) (3) (A).


                                              3
      The claims raised herein were or could have been raised in

petitioner's earlier petition. Thus, from the face of the instant

petition and court records,       it is apparent that this is a

successive petition, and petitioner neither asserts nor

demonstrates that he has obtained authorization to file the

petition from the appropriate court of appeals. Thus, petitioner

must seek authorization from the United States Court of Appeals

for the Fifth Circuit to file the petition in this court. See 28

U.S.C.   §   2244(b) (1)-(3). Without such authorization, this court

is without jurisdiction to consider the petition.' See United

States v. Orozco-Ramirez, 211 F. 3d 862,        867   (5th Cir. 2000);

Hooker v. Sivley, 187 F. 3d 680, 681-82        (5th Cir. 1999).

                                   WARNING

      Petitioner is warned that the filing of any other successive

challenge to his 2017 state-court conviction(s) or sentence(s),

without first obtaining and providing to this court an

authorization from the United States Court of Appeals for the

Fifth Circuit, may result in the imposition of sanctions,

including a monetary penalty, a bar to filing any further habeas

petitions, motions or lawsuits in this court, or other

impediments.

      For the reasons discussed herein,



      4Because the court lacks jurisdiction, no ruling is made on petitioner's
application to proceed in forma pauperis. (Appl., doc. 2.)

                                      4
     It is ORDERED that the petition of petitioner for a writ of

habeas corpus pursuant to 28 U.S.C.               §   2254 be, and is hereby,

dismissed without prejudice as an unauthorized successive

petition. Petitioner has not made a showing that reasonable

jurists would question this court's procedural ruling. Therefore,

it is further ORDERED that a certificate of appealability be, and

is hereby,    deni~d.


     C,GNEO   ~         ---"""-----'   2 02 0 •




                                        5
